DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 1 "A system for automatic signal detection in a radio-frequency (RF) environment, comprising: a multiplicity of sensor devices constructed and configured for cross-communication in a nodal network; wherein the multiplicity of sensor devices comprises at least one RF receiver, a generator engine, and an analyzer engine; wherein the at least one RF receiver is configured to measure power levels in the RF environment and generate fast Fourier transform (FFT) data based on power level data; wherein the generator engine is configured to calculate a power distribution by frequency of the RF environment, including a first derivative and a second derivative of the FFT data; and wherein the analyzer engine is configured to create a baseline based on the power levels measured in the RF environment, identify at least one conflict situation by comparing the power distribution to the baseline of the RF environment, and identify at least one signal based on the first derivative and the second derivative of FFT data in the at least one conflict situation.".
Prior arts of record fail to disclose “A system for automatic signal detection in a radio-frequency (RF) environment, comprising: a multiplicity of sensor devices constructed and configured for cross-communication in a nodal network; wherein the multiplicity of sensor devices comprises at least one RF receiver, a generator engine, and an analyzer engine; wherein the at least one RF receiver is configured to measure power levels in the RF environment and generate fast Fourier transform (FFT) data based on power level data; wherein the generator engine is configured to calculate a power distribution by frequency of the RF environment, including a first derivative and a second derivative of the FFT data; and wherein the analyzer engine is configured to create a baseline based on the power levels measured in the RF environment, identify at least one conflict situation by comparing the power distribution to the baseline of the RF environment, and identify at least one signal based on the first derivative and the second derivative of FFT data in the at least one conflict situation.”.  However upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Claims 2-16 depend on and further limit of independent claim 1, therefore claims 2-16 are considered allowable for the same reason.
Regarding claim 17, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 17 " An apparatus for automatic signal detection in a radio-frequency (RF) environment, comprising: at least one RF receiver, a generator engine, and an analyzer engine; wherein the at least one RF receiver is configured to measure power levels in the RF environment and generate 
Prior arts of record fail to disclose “An apparatus for automatic signal detection in a radio-frequency (RF) environment, comprising: at least one RF receiver, a generator engine, and an analyzer engine; wherein the at least one RF receiver is configured to measure power levels in the RF environment and generate fast Fourier transform (FFT) data based on power level data; wherein the generator engine is configured to calculate a power distribution by frequency of the RF environment, including a first derivative and a second derivative of the FFT data; and wherein the analyzer engine is configured to create a baseline based on the power levels measured in the RF environment, identify at least one conflict situation by comparing the Page 4 of 7Attorney Docket No. 4237-115Application No.: 17/191,192 Response to Non-Final Office Action mailed 09/21/2021 power distribution to the baseline of the RF environment, and identify at least one signal based on the first derivative and the second derivative of FFT data in the at least one conflict situation.”.  However upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Claim 18 depend on and further limit of independent claim 17, therefore claim 18, is considered allowable for the same reason.
Regarding claim 19, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 19 " A method for automatic signal detection in a radio-frequency (RF) environment, comprising: providing a multiplicity of sensor devices constructed and configured for cross- communication in a nodal network, wherein the multiplicity of sensor devices comprises at least one RF receiver, a generator engine, and an analyzer engine; the at least one RF receiver measuring power levels in the RF environment; the analyzer engine creating a baseline for the RF environment based on the power levels collected in the RF environment; the generator engine calculating a power distribution by frequency of the RF environment, including a first derivative and a second derivative of fast Fourier transform (FFT) data of the RF environment; the analyzer engine identifying at least one conflict situation by comparing the power distribution to the baseline of the RF environment; and the analyzer engine identifying at least one signal based on the first derivative and the second derivative of FFT data in the at least one conflict situation.".
Prior arts of record fail to disclose “A method for automatic signal detection in a radio-frequency (RF) environment, comprising: providing a multiplicity of sensor devices constructed and configured for cross- communication in a nodal network, wherein the multiplicity of sensor devices comprises at least one RF receiver, a generator engine, and an analyzer engine; the at least one RF receiver measuring power levels in the RF environment; the analyzer engine creating a baseline for the RF environment based on the power levels collected in the RF environment; the generator engine calculating a 
Claim 20 depend on and further limit of independent claim 19, therefore claim 20 is considered allowable for the same reason.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683